Case 3:17-cv-02335-GPC-MDD Document 209 Filed 08/16/19 PageID.10203 Page 1 of 10



         LAW OFFICES OF RONALD A. MARRON
     1   RONALD A. MARRON (SBN 175650)
         ron@consumersadvocates.com
     2   MICHAEL T. HOUCHIN (SBN 305541)
     3   mike@consumersadvocates.com
         LILACH HALPERIN (SBN 323202)
     4   lilach@consumersadvocates.com
         651 Arroyo Drive
     5   San Diego, California 92103
         Telephone: (619) 696-9006
     6   Facsimile: (619) 564-6665
     7   LAW OFFICE OF DAVID ELLIOT
         DAVID ELLIOT (SBN 270381)
     8   davidelliot@elliotlawfirm.com
         2028 3rd Avenue
     9   San Diego, CA 92101
         Telephone: (858) 228-7997
    10   Attorneys for Plaintiff and the Class
    11
    12                        UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
    13
    14   CRYSTAL HILSLEY, on behalf of         ) Case No. 3:17-CV-2335-GPC-MDD
    15   herself and all others similarly situated,
                                               )
                                               ) CLASS ACTION
    16                             Plaintiff,  )
                                               )
    17
               vs.                             ) PLAINTIFF
                                                 HILSLEY’S
                                                              CRYSTAL
                                                              OBJECTIONS   TO
                                               ) DEFENDANT’S FED. R. CIV.    P.
    18                                         ) 26(a)(3) PRETRIAL
    19                                         ) DISCLOSURES
         OCEAN SPRAY CRANBERRIES, INC.; )
    20   ARNOLD WORLDWIDE LLC, and Doe )
         defendants 1 through 5, inclusive,    ) Hon. Gonzalo P. Curiel
    21                                         )
                                   Defendants. )
    22                                         )
    23                                         )
                                               )
    24                                         )
                                               )
    25                                         )
                                               )
    26                                         )
    27                                         )

    28

                                               -1-
                   Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                PLAINTIFF CRYSTAL HILSLEY’S OBJECTIONS TO DEFENDANT’S FRCP 26(A)(3)
                                                                     PRETRIAL DISCLOSURES
Case 3:17-cv-02335-GPC-MDD Document 209 Filed 08/16/19 PageID.10204 Page 2 of 10




     1           Plaintiff Crystal Hilsley hereby objects to Defendant Ocean Spray
     2   Cranberries, Inc.’s Rule 26(a)(3) disclosures as follows:
     3           A. Witnesses Defendant Expects to Present Or May Present at Trial
     4           Defendant identified Kevin Penwell as a witness Defendant expects to present
     5   at trial and Miriam Maxwell as a witness Defendant may present at trial. Defendant
     6   failed to disclose both Penwell and Maxwell in its initial disclosures, discovery
     7   responses, or otherwise. Accordingly, Plaintiff will be prejudiced if Defendant calls
     8
         Mr. Penwell or Ms. Maxwell because Defendant failed to properly disclose Mr.
     9
         Penwell and Ms. Maxwell as potential witnesses. Plaintiff therefore objects to both
    10
         Kevin Penwell and Miriam Maxwell as witnesses.
    11
                 B. Exhibits Defendant Expects to Present Or May Present at Trial
    12
    13    Exhibit Defendant’s Description of Exhibit          Plaintiff’s Objections
    14    No.     in FRCP 26(a)(3) Disclosures
    15       1        LinkedIn Profile of Plaintiff Crystal   Relevance (FRE 402);
    16                Hilsley, dated 8/3/2018                 Prejudice, Confusion, Waste
    17                                                        of Time (FRE 403); Character
    18                                                        Evidence (FRE 404);
    19                                                        Authenticity (FRE 901)
    20       2       Printout of                              Relevance (FRE 402);
    21               https://www.crystalclearkids.com,        Prejudice, Confusion, Waste
    22               dated 8/1/2018                           of Time (FRE 403); Character
    23                                                        Evidence (FRE 404);
    24                                                        Authenticity (FRE 901)
    25       3       Crystalclearkids Instagram post dated    Relevance (FRE 402);
    26               4/9/2017                                 Prejudice, Confusion, Waste
    27                                                        of Time (FRE 403); Character
    28                                                        Evidence (FRE 404);
                                                -1-
                    Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                 PLAINTIFF CRYSTAL HILSLEY’S OBJECTIONS TO DEFENDANT’S FRCP 26(A)(3)
                                                                      PRETRIAL DISCLOSURES
Case 3:17-cv-02335-GPC-MDD Document 209 Filed 08/16/19 PageID.10205 Page 3 of 10




     1                                                      Authenticity (FRE 901)
     2      4       Crystalclearkids Instagram post dated   Relevance (FRE 402);
     3              9/12/2017                               Prejudice, Confusion, Waste
     4                                                      of Time (FRE 403); Character
     5                                                      Evidence (FRE 404);
     6                                                      Authenticity (FRE 901)
     7      5       Crystalclearkids Instagram post dated   Relevance (FRE 402);
     8              3/29/2016                               Prejudice, Confusion, Waste
     9                                                      of Time (FRE 403); Character
    10                                                      Evidence (FRE 404);
    11                                                      Authenticity (FRE 901)
    12      6       Crystalclearkids Instagram post dated   Relevance (FRE 402);
    13              2/23/2018(?)                            Prejudice, Confusion, Waste
    14                                                      of Time (FRE 403); Character
    15                                                      Evidence (FRE 404);
    16                                                      Authenticity (FRE 901)
    17      7       Crystalclearkids Instagram post dated   Relevance (FRE 402);
    18              3/25/2018                               Prejudice, Confusion, Waste
    19                                                      of Time (FRE 403); Character
    20                                                      Evidence (FRE 404);
    21                                                      Authenticity (FRE 901)
    22      8       Crystalclearkids Instagram post dated   Relevance (FRE 402);
    23              6/24/2016                               Prejudice, Confusion, Waste
    24                                                      of Time (FRE 403); Character
    25                                                      Evidence (FRE 404);
    26                                                      Authenticity (FRE 901)
    27      9       Crystalclearkids Instagram post dated   Relevance (FRE 402);
    28              3/31/2018                               Prejudice, Confusion, Waste
                                               -2-
                   Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                PLAINTIFF CRYSTAL HILSLEY’S OBJECTIONS TO DEFENDANT’S FRCP 26(A)(3)
                                                                     PRETRIAL DISCLOSURES
Case 3:17-cv-02335-GPC-MDD Document 209 Filed 08/16/19 PageID.10206 Page 4 of 10




     1                                                      of Time (FRE 403); Character
     2                                                      Evidence (FRE 404);
     3                                                      Authenticity (FRE 901)
     4      10       January 10, 2017 episode description   Relevance (FRE 402);
     5               for Alternative Health Tools Podcast   Prejudice, Confusion, Waste
     6               featuring Plaintiff Crystal Hilsley    of Time (FRE 403); Character
     7                                                      Evidence (FRE 404);
     8                                                      Authenticity (FRE 901)
     9      12       January 9, 2019 Letter from Ryan       Relevance (FRE 402);
    10               Ausbrooks at Walmart Inc. to           Hearsay (FRE 801, 802)
    11               Michael Houchin
    12      13       Email chain between George Belch       Relevance (FRE 402);
    13               and Riley Hendrickson                  Hearsay (FRE 801, 802)
    14      14       Reference Manual of Scientific         Relevance (FRE 402);
    15               Evidence, Third Edition                Authenticity (FRE 901)
    16      32       Instructions for NERA Juice            Cumulative of Expert
    17               Purchasers Survey Conducted by         Testimony (FRE 403);
    18               Ocean Spray’s Expert Sarah Butler      Hearsay (FRE 801, 802);
    19      33       Summary: Relative Importance of        Hearsay (FRE 801, 802);
    20               “No Artificial” Compared to            Foundation (FRE 602);
    21               “Artificially Flavored”                Cumulative of Expert
    22                                                      Testimony (FRE 403)
    23      34       Summary: How Being “Artificially       Hearsay (FRE 801, 802);
    24               Flavored” Influences Price             Foundation (FRE 602);
    25               Consumers are Willing to Pay           Cumulative of Expert
    26                                                      Testimony (FRE 403)
    27      35       Summary: Average Willingness to        Hearsay (FRE 801, 802);
    28               Pay Between Test and Control           Foundation (FRE 602);
                                                -3-
                    Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                 PLAINTIFF CRYSTAL HILSLEY’S OBJECTIONS TO DEFENDANT’S FRCP 26(A)(3)
                                                                      PRETRIAL DISCLOSURES
Case 3:17-cv-02335-GPC-MDD Document 209 Filed 08/16/19 PageID.10207 Page 5 of 10




     1                                                      Cumulative of Expert
     2                                                      Testimony (FRE 403)
     3      36       Summary: Age by Gender                 Hearsay (FRE 801, 802);
     4               Distribution of All Survey             Foundation (FRE 602);
     5               Respondents                            Cumulative of Expert
     6                                                      Testimony (FRE 403)
     7      37       Summary: Regional Distribution of      Hearsay (FRE 801, 802);
     8               Respondents                            Foundation (FRE 602);
     9                                                      Cumulative of Expert
    10                                                      Testimony (FRE 403)
    11      38       Summary: All Natural/No Artificial     Hearsay (FRE 801, 802);
    12               Flavors as a Reason for Purchase       Foundation (FRE 602);
    13                                                      Cumulative of Expert
    14                                                      Testimony (FRE 403);
    15                                                      Relevance (FRE 402)
    16      39       Summary: Reason for Purchasing         Hearsay (FRE 801, 802);
    17               Juice by Brand                         Foundation (FRE 602);
    18                                                      Cumulative of Expert
    19                                                      Testimony (FRE 403);
    20                                                      Relevance (FRE 402)
    21      40       Summary: Most Important Reason for Hearsay (FRE 801, 802);
    22               Purchasing by Brand                    Foundation (FRE 602);
    23                                                      Cumulative of Expert
    24                                                      Testimony (FRE 403);
    25                                                      Relevance (FRE 402)
    26      41       Summary: Average Points Given to       Hearsay (FRE 801, 802);
    27               Factors of Purchase Decision - Ocean Foundation (FRE 602);
    28               Spray                                  Cumulative of Expert
                                                -4-
                    Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                 PLAINTIFF CRYSTAL HILSLEY’S OBJECTIONS TO DEFENDANT’S FRCP 26(A)(3)
                                                                      PRETRIAL DISCLOSURES
Case 3:17-cv-02335-GPC-MDD Document 209 Filed 08/16/19 PageID.10208 Page 6 of 10




     1                                                      Testimony (FRE 403);
     2                                                      Relevance (FRE 402)
     3      42       Summary: Distribution of Points        Hearsay (FRE 801, 802);
     4               Given to Factors of Purchase           Foundation (FRE 602);
     5               Decision - Ocean Spray                 Cumulative of Expert
     6                                                      Testimony (FRE 403);
     7                                                      Relevance (FRE 402)
     8      43       Summary: Average Points Given to       Hearsay (FRE 801, 802);
     9               Factors of Purchase Decision –         Foundation (FRE 602);
    10               Comparable Non-Ocean Spray             Cumulative of Expert
    11               Products                               Testimony (FRE 403);
    12                                                      Relevance (FRE 402)
    13      44       Summary: Comparison Between            Hearsay (FRE 801, 802);
    14               California Resident Survey             Foundation (FRE 602);
    15               Respondents and Overall Survey         Cumulative of Expert
    16               Results Prepared by Ocean Spray’s      Testimony (FRE 403);
    17               Expert Sarah Butler                    Relevance (FRE 402)
    18      45       Summary: Comparison Between Dr.        Hearsay (FRE 801, 802);
    19               Belch’s Price and Actual Average       Cumulative of Expert
    20               Per-Unit Price Paid                    Testimony (FRE 403);
    21                                                      Prejudice, Confusion,
    22                                                      Misleading the Jury (403)
    23      46       Chart: Comparison of $3.25 Average     Hearsay (FRE 801, 802);
    24               Price to Actual Weighted Average       Foundation (FRE 602);
    25               Price                                  Cumulative of Expert
    26                                                      Testimony (FRE 403);
    27                                                      Incorrect Representation;
    28                                                      Prejudice, Confusion,
                                                -5-
                    Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                 PLAINTIFF CRYSTAL HILSLEY’S OBJECTIONS TO DEFENDANT’S FRCP 26(A)(3)
                                                                      PRETRIAL DISCLOSURES
Case 3:17-cv-02335-GPC-MDD Document 209 Filed 08/16/19 PageID.10209 Page 7 of 10




     1                                                      Misleading the Jury (403)
     2      47       Summary: Distribution of Purchases     Hearsay (FRE 801, 802);
     3               of 64 Oz. Products                     Foundation (FRE 602);
     4                                                      Cumulative of Expert
     5                                                      Testimony (FRE 403);
     6                                                      Prejudice, Confusion,
     7                                                      Misleading the Jury (403)
     8      48       Chart: Average Purchase Prices by      Hearsay (FRE 801, 802);
     9               Packaging Sizes                        Foundation (FRE 602);
    10                                                      Cumulative of Expert
    11                                                      Testimony (FRE 403);
    12                                                      Relevance (401-402);
    13                                                      Prejudice, Confusion,
    14                                                      Misleading the Jury (403)
    15      49       Chart: Ratio of 64 Oz. Products to     Hearsay (FRE 801, 802);
    16               Other Packaging Sizes                  Foundation (FRE 602);
    17                                                      Cumulative of Expert
    18                                                      Testimony (FRE 403);
    19                                                      Relevance (401-402);
    20                                                      Prejudice, Confusion,
    21                                                      Misleading the Jury (403)
    22      50       Summary: 64 Oz. Products Details       Hearsay (FRE 801, 802);
    23                                                      Foundation (FRE 602);
    24                                                      Cumulative of Expert
    25                                                      Testimony (FRE 403);
    26                                                      Confusion, Misleading the
    27                                                      Jury (403)
    28      51       Summary: Relevant Products             Hearsay (FRE 801, 802);
                                                -6-
                    Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                 PLAINTIFF CRYSTAL HILSLEY’S OBJECTIONS TO DEFENDANT’S FRCP 26(A)(3)
                                                                      PRETRIAL DISCLOSURES
Case 3:17-cv-02335-GPC-MDD Document 209 Filed 08/16/19 PageID.10210 Page 8 of 10




     1              Summary by Packaging Size               Foundation (FRE 602);
     2                                                      Cumulative of Expert
     3                                                      Testimony (FRE 403);
     4                                                      Relevance (401-402);
     5                                                      Prejudice, Confusion,
     6                                                      Misleading the Jury (403)
     7       52     Summary: Price Per Unit Vs. Unit        Hearsay (FRE 801, 802);
     8              Sales Distribution of 64 Oz. Products   Foundation (FRE 602);
     9                                                      Cumulative of Expert
    10                                                      Testimony (FRE 403);
    11                                                      Incorrect Representation;
    12                                                      Prejudice, Confusion,
    13                                                      Misleading the Jury (403)
    14       53     Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
    15              Spray Cran Apple                        Foundation (FRE 602); Not
    16                                                      Timely Disclosed1
    17       54     Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
    18              Spray Cran Grape                        Foundation (FRE 602); Not
    19                                                      Timely Disclosed
    20       55     Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
    21              Spray “100% Apple” Juice Drink          Foundation (FRE 602); Not
    22                                                      Timely Disclosed
    23       56     Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
    24              Spray Cran Raspberry                    Foundation (FRE 602); Not
    25
    26   1
           Plaintiff objects to the documents disclosed for the first time by Defendant on
    27   August 2, 2019 with no identifying or source/custodial information. The late-
         produced documents bear no Bates numbers, indicating that they were not produced
    28
         during discovery.
                                                 -7-
                     Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                PLAINTIFF CRYSTAL HILSLEY’S OBJECTIONS TO DEFENDANT’S FRCP 26(A)(3)
                                                                       PRETRIAL DISCLOSURES
Case 3:17-cv-02335-GPC-MDD Document 209 Filed 08/16/19 PageID.10211 Page 9 of 10




     1                                                      Timely Disclosed
     2      57       Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
     3               Spray Wave Apple with White            Foundation (FRE 602); Not
     4               Cranberries                            Timely Disclosed
     5      58       Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
     6               Spray Wave Berry Medley                Foundation (FRE 602); Not
     7                                                      Timely Disclosed
     8      59       Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
     9               Spray Cran Cherry                      Foundation (FRE 602); Not
    10                                                      Timely Disclosed
    11      60       Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
    12               Spray Cran Pineapple                   Foundation (FRE 602); Not
    13                                                      Timely Disclosed
    14      61       Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
    15               Spray Cran Pomegranate                 Foundation (FRE 602); Not
    16                                                      Timely Disclosed
    17      62       Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
    18               Spray Diet Cran Pomegranate            Foundation (FRE 602); Not
    19                                                      Timely Disclosed
    20      63       Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
    21               Spray Diet Cran Cherry                 Foundation (FRE 602); Not
    22                                                      Timely Disclosed
    23      64       Ocean Spray Product Formula: Ocean Authenticity (FRE 901);
    24               Spray Cranberry Cherry Flavor 100% Foundation (FRE 602); Not
    25               Juice                                  Timely Disclosed
    26
    27
    28
                                                -8-
                    Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                 PLAINTIFF CRYSTAL HILSLEY’S OBJECTIONS TO DEFENDANT’S FRCP 26(A)(3)
                                                                      PRETRIAL DISCLOSURES
Case 3:17-cv-02335-GPC-MDD Document 209 Filed 08/16/19 PageID.10212 Page 10 of 10




     1    Dated:   August 16, 2019          Respectfully submitted,
     2
     3                                      /s/ Ronald A. Marron
                                               RONALD A. MARRON
     4
     5                                      LAW OFFICES OF RONALD A.
     6                                      MARRON, APLC
                                            RONALD A. MARRON
     7                                      MICHAEL HOUCHIN
     8                                      LILACH HALPERIN
     9                                      651 Arroyo Drive
                                            San Diego, California 92103
    10                                      Telephone: (619) 696-9006
    11                                      Facsimile: (619) 564-6665
    12
                                            LAW OFFICE OF DAVID ELLIOT
    13                                      DAVID ELLIOT (SBN 270381)
    14                                      davidelliot@elliotlawfirm.com
                                            2028 3rd Avenue
    15                                      San Diego, CA 92101
    16                                      Telephone: (858) 228-7997
                                            Attorneys for Plaintiff and the Class
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                              -9-
                  Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
               PLAINTIFF CRYSTAL HILSLEY’S OBJECTIONS TO DEFENDANT’S FRCP 26(A)(3)
                                                                    PRETRIAL DISCLOSURES
